Gray, J.
The evidence introduced by the defendant tended to show that the plaintiff did not go to work on the defendant’s house under a contract with him, but under a contract with a builder, the terms of which were that the plaintiff should do all that builder’s work of the same kind for the season. In order to maintain that defence, it was necessary to prove that the work on the defendant’s house was part of the work which the builder was authorized to do. Evidence that the builder had a previous contract with the defendant to do all such work on his house was therefore competent to prove such authority, and thereby, in connection with the testimony already introduced by the defendant, to show that the work done by the plaintiff was within the terms of his own contract with the builder.

Exceptions sustained.